ORDER
PER CURIAM.
This appeal results from the denial of appellant’s, Roderick Hilliard’s, motion for post-conviction relief under Rule 24.035. Appellant seeks to have his case remanded for an evidentiary hearing to determine the voluntariness of his guilty plea to a charge of illegal sale of a controlled substance, RSMo § 195.211 (Supp.1990). In reviewing the record we fail to find that the trial court was clearly erroneous in their dismissal of appellant’s claim and, therefore, affirm the judgment. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989).
An extended opinion would serve no precedential purpose and we affirm the judgment pursuant to Rule 84.16(b). Both parties have been furnished with a memorandum, solely for their information, setting forth the reasons for this order.